Citation Nr: 0805493	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty from January 1985 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in February 2005.  In 
support, he submitted the January 2005 chart of a private 
audiometric examination, and a statement of the private 
audiologist reporting that the veteran had a mild bilateral 
hearing loss and tinnitus which he found to be causally 
attributable to acoustic trauma of the veteran's military 
duties.  

The evidence on file confirmed that the veteran served aboard 
submarines, that he was provided routine audiometric 
examinations to monitor his hearing during service, and these 
examinations did reveal a mild diminution of (mainly left 
ear) hearing acuity during service (though the Board cannot 
itself interpret the clinical significance, if any, 
demonstrated by these service audiograms).

The RO reviewed the evidence and granted service connection 
for left ear hearing loss and tinnitus, but denied service 
connection for right ear hearing loss, because the private 
audiogram did not show that the veteran met the minimum 
requirements for an allowance of service connection in 
accordance with the governing regulation at 38 C.F.R. § 3.385 
(2007).  No VA audiometric examination was ordered.  

The private audiometric examination was in charted form, and 
the specific puretone decibel thresholds for speech at 500, 
1000, 2000, 3000, and 4,000 Hertz were not reported by the 
private audiologist.  The RO reported its interpretation of 
the private audiometric chart, both to allow and deny grants 
of service connection.  To the extent this resulted in 
allowances, the error was harmless, but the U.S. Court of 
Appeals for Veterans Claims has held many times that VA 
adjudication personnel at both the RO and Board may not 
substitute their own medical opinions for those of clinical 
professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Adjudication 
personnel interpretation of the chart, however accurate, to 
deny the claim for right ear hearing loss was not harmless 
error.  

The Board notes that the RO's reported interpretation of the 
private audiometric chart indicated that the veteran's 
puretone decibel thresholds for the relevant frequencies for 
speech for the right ear were only a single decibel short (in 
two of three frequencies) of satisfying the requirements of 
38 C.F.R. § 3.385.  VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran should be scheduled for a VA audiometric examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran will be scheduled for a 
VA audiometric examination.  The claims 
folder will be provided to the VA 
examiner for review in conjunction with 
the examination.  The examiner should 
take a history from the veteran which 
includes a report of all post-service 
employment and recreational activities.  
If the results of current testing are 
considered inconsistent with those 
reflected in the February 2005 private 
examination, the VA examiner must discuss 
such inconsistency.  After conduct of the 
examination and review of the record, the 
examiner will be requested to provide an 
opinion as to whether any present right 
ear hearing loss is more, less, or 
equally likely the result of acoustic 
exposure(s) during service.  

2.  After completing the above 
development, the RO should again address 
the veteran's claim for service 
connection for right ear hearing loss.  
If the decision is not to his 
satisfaction, he must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



